In an action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Rockland County, dated January 14, 1977, which denied his application for a general preference and transferred the action to the County Court, upon condition that the defendants consent to the transfer. Order reversed, without costs or disbursements, and application granted. In our opinion the amount of special damages and the nature and extent of the injuries alleged could reasonably warrant an award in excess of the monetary jurisdiction of the County Court. Accordingly, a general preference should have been granted. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur.